           Case 1:20-cv-00506-SM Document 9 Filed 08/06/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE


Chad Austin

      v.                                          Case No. 20-cv-506-SM

United States of America, et al




                                     ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated July 22, 2020, for the reasons set forth

therein.

      The clerk of court shall enter judgment and close the case.




                                           ____________________________
                                           Steven J. McAuliffe
                                           United States District Judge

Date: August 6, 2020

cc:   Chad Austin, pro se
